Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131578                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  JOSEPH RAYES and SANDY RAYES,                                                                       Stephen J. Markman,
                                                                                                                     Justices
           Plaintiffs-Appellees,
  v                                                                SC: 131578
                                                                   COA: 257683
                                                                   Macomb CC: 2003-004592-CK
  ALLMERICA FINANCIAL, CITIZENS
  INSURANCE COMPANY OF AMERICA,
           Defendant-Appellant.
  and
  GREAT WEST CASUALTY COMPANY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 23, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         CORRIGAN, J., would grant leave to appeal to consider the Court of Appeals
  dissenting opinion.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2006                   _________________________________________
           p1122                                                              Clerk